Citation Nr: 9926973	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-29 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for breathing problems, 
personality change, leg problems, complete body breakdown, 
heart attack, back disability, eye disability, nose 
disability, skin disability and sterility, on a direct basis 
or due to nerve gas or other toxic gas experiments.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1955.  This appeal arises from July 1993 and 
October 1994 rating decisions of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office, which 
denied the claims presented by the veteran which he claims 
are due to service on a direct basis or due to nerve gas or 
other toxic gas experiments.  

The veteran was scheduled for a hearing before the Board in 
Washington, D.C. in January 1997.  He failed to report for 
the hearing.  The claims were remanded in March 1997 for 
further development.  


FINDINGS OF FACT

1.  The veteran's claims that he has breathing problems, 
personality change, leg problems, complete body breakdown, 
heart attack, back disability, eye disability, nose 
disability, skin disability, and sterility incurred in 
service and/or due to nerve gas, mustard gas or other toxic 
gas exposure are not accompanied by any medical evidence to 
support the allegations.  

2.  The veteran's claims for service connection for breathing 
problems, personality change, leg problems, complete body 
breakdown, heart attack, back disability, eye disability, 
nose disability, skin disability, and sterility on a direct 
basis or due to nerve gas, mustard gas or other toxic gas 
exposure are not plausible.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for breathing problems, personality 
change, leg problems, complete body breakdown, heart attack, 
back disability, eye disability, nose disability, skin 
disability, and sterility incurred in service and/or due to 
nerve gas, mustard gas or other toxic gas exposure.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question as to the issues of entitlement to 
service connection for breathing problems, personality 
change, leg problems, complete body breakdown, heart attack, 
back disability, eye disability, nose disability, skin 
disability, and sterility incurred on a direct basis and/or 
due to nerve gas, mustard gas or other toxic gas exposure is 
whether the veteran has presented evidence of well-grounded 
claims; that is, ones that are plausible.  If not, the appeal 
must fail and there is no duty to assist him further in the 
development of his claims as additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  For the reasons discussed below, the 
Board finds that the veteran's claims for breathing problems, 
personality change, leg problems, complete body breakdown, 
heart attack, back disability, eye disability, nose 
disability, skin disability, and sterility incurred on a 
direct basis and/or due to nerve gas, mustard gas or other 
toxic gas exposure are not well grounded.  
Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Where a veteran serves 
continuously for ninety (90) days or more during a period of 
war, and heart disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Except as 
otherwise provided, exposure to the specified vesicant agents 
during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition:  (1)  Full-body 
exposure to nitrogen or sulfur mustard during active military 
service together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin. (2)  Full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease. (3)  Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316.  

The veteran's service medical records were involved in a fire 
in the National Personnel Records Center in the 1970's.  It 
appears from the records that the veteran's complete service 
medical records were salvaged.  These service records 
indicate that in January 1953, the veteran was seen 
complaining of a bad cough and he made complaints of pain in 
his lumbar region.  In April 1953, he was also seen for knee 
complaints.  X-ray examination of both knees was negative.  
On separation examination, clinical evaluation of all systems 
was normal.  

After service, the veteran underwent VA examination in 
June 1993.  He related that he had recently had some 
shortness of breath.  He used inhalers off and on, and on an 
as-needed basis.  No diagnosis was ever made.  He also had 
pain in his leg, with no diagnosis made or specific treatment 
provided.  In 1987, he suffered a myocardial infarction and 
was admitted to Henrico Doctor Hospital and was transferred 
to the VA Medical Center (VAMC) in 1988.  He had a bypass in 
1991.  Physical examination revealed the skin, nose, eyes, 
and respiratory, musculoskeletal and cardiovascular systems 
were normal.  His blood pressure was 110/70.  His gait was 
normal and he had good range of motion of all joints.  The 
diagnoses were no breathing problems, leg problem or body 
breakdown found.  The veteran's heart condition was 
arteriosclerotic coronary disease (ACHD) with angina, status 
post coronary artery bypass graft (CABG) in 1991, excellent 
results, no angina since, by history.  

The veteran also underwent VA psychiatric examination in 
June 1993.  It was noted that he was unable to work due to 
cardiac disability and had appeared for evaluation for 
possible injury due to exposure to toxic gases during his 
time in the Air Force.  He related that he had entered in the 
Air Force in January 1952 and served through November 1955.  
He stated that while in basic training, he was in Texas and 
on one occasion was taken along with other recruits to 
Randolph Field, where he went through some kind of a testing 
that he was told was a testing of tear gas.  Afterward, he 
was examined by several doctors, checking ears, nose, and 
throat and did not give much thought to it at that time.  He 
was assigned to the Air National Guard and he was sent to 
Germany, where he felt he got very little experience or 
assignments until his final six months.  At that time, he was 
trained to use radar and he did not feel any particular 
difficulties except that he was angry with a dentist who the 
veteran felt unnecessarily pulled his teeth.  He noted that 
approximately eight months prior to his VA psychiatric 
examination, he read in the paper that there were various 
tests that were conducted on enlistees in the different 
services using various poisonous gases.  He began to feel 
that the reason for all of his difficulties over the years, 
head colds, not feeling so good, was perhaps due to the gas 
that he had been exposed to and he then became angry at the 
service.  He felt this anger in addition to the anger he felt 
toward the Air Force because he felt in his years in the Air 
Force, that he had not been given a real opportunity to get 
good experience.  The examiner indicated that at the time of 
the examination, he found no particular psychiatric 
diagnosis, although it was very clear that the veteran 
believed that he had been done injury in the Air Force and he 
was angry about this.  

In September 1993, the veteran submitted a newspaper article 
regarding mustard gas testing of veterans in 1944.  
Additionally, the article related in addition to the mustard 
gas experiments, the Army Chemical Corps performed secret 
medical research to develop substances to incapacitate 
enemies.  It was noted that Army and Air Force personnel were 
exposed to chemicals including nerve agents, irritants, and 
LSD.  The article discussed a particular veteran who had been 
exposed, but the veteran who filed the current claim was not 
mentioned in the article.  

In November 1993, the veteran testified before a hearing 
officer at the RO.  He stated that during basic training, he 
did a lot of marching and took a lot of classes.  One day he 
woke up and was unable to open his eyes.  He related that he 
went to the hospital for his eyes and was required to wear 
dark glasses for one week.  He also stated that he remembered 
tear gas testing at that time and that he turned his leg and 
hurt his back during this testing.  He stated that the 
sergeant was yelling at them but refused to let him go to 
sick call.  He gave him a few days to rest.  He also 
testified that he was taken to Randolph Field, Texas where 
they performed testing on his eyes, ears and nose.  He stated 
that they probed his nose afterwards.  No one said anything 
regarding the testing and he was taken back to base.  He 
later had headaches, with no back or leg problems.  When he 
went to sick call, he was only given aspirin.  He was sent 
overseas and his legs began to bother him by swelling.  While 
overseas, he stated that he went to sick call for cold chills 
and splotches all over his body.  He indicated that the 
doctor stated that the splotches were due to the wool in his 
uniform.  He stated that the splotches kept coming and going 
and that he started having personality changes.  He testified 
that one of his legs wound up one inch shorter than the other 
and that after service, he was unable to work in the 
electrical field because of his short leg and bad back.  

The veteran also testified that he had a body breakdown in 
1981 wherein he lost all of the use of his muscles in his 
legs, arms and chest.  He stated that his muscles turned to 
flab and his shoes no longer fit.  He said that his physician 
stated that these symptoms were from old age.  He also 
related blackouts in service.  He stated that he told a 
psychiatrist when he was stationed in Germany as a radar 
operator, radar scopes were stuck between his legs for six 
months and that after that, he became unable to father 
children.  He also said according to his doctor, he was 
chronically fatigued.  The veteran also testified that he did 
not know if all of his disabilities or symptoms occurred 
because of service.  He also indicated that he worked eight 
years after service as a policeman and it was at that time 
that he realized that his leg was getting shorter.  The 
veteran provided a statement at his hearing from O.T. Graham, 
M.D., that the veteran was examined by him in April 1981 and 
that because of the long hours he had been working, the 
veteran was considered to be chronically fatigued.  He 
advised that the veteran not work any more than eight hours 
per day, otherwise his health would be affected.  

In February 1995, the veteran submitted a letter to VA 
concerning his appeal for the aforementioned claims.  He 
related that maybe his appeal was burned and attached a copy 
of a news article regarding the mutilation of documents by a 
Board lawyer.  The veteran stated that he was concerned that 
this may have happened to his files.  It is noted that the VA 
attorney in question did not work on this veteran's claim.  

Private treatment records from 1984 to 1997 were obtained and 
associated with the claims folder.  In June 1985, the veteran 
was seen with complaints of pain and weakness in his legs.  
Physical examination revealed no evidence of muscle atrophy 
or fasciculations.  Deep tendon reflexes were 1+ at the knees 
and absent at the ankles.  He had marked pes planus.  There 
was no demonstrable leg weakness.  X-ray examination of the 
lumbar spine showed no significant abnormalities.  In 
July 1985, Michael Armstrong, M.D. indicated that the veteran 
was a cigar smoker complaining of pharyngitis and itching of 
his neck.  He also gave a history of occasional chest pain, 
especially when recumbent.  In June 1987, he was seen by John 
Fitzgerald, M.D., complaining of shortness of breath and 
chest pains.  He was hospitalized and found not to have 
another anterior infarction.  He was noted to have epigastric 
pain, possibly representing gallbladder disease.  He was seen 
by Leslie Rose, III, M.D., in August 1988 with a history of 
anterior myocardial infarction and cholecystectomy in 1987.  
In 1989, he was seen complaining of tiredness and shortness 
of breath.  

To sustain a well-grounded claim, the veteran must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Such a claim need not be conclusive 
but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet.App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498 (1995).

In this case, the veteran asserts that he has breathing 
problems, personality change, leg problems, complete body 
breakdown, heart attack, back disability, eye disability, 
nose disability, skin disability and sterility as a direct 
result of service.  He also claims, in the alternative, that 
the aforementioned disabilities were the result of nerve gas 
or other toxic gas experiments in service.  
As to the veteran's heart disease, there was no evidence of 
this disability in service or within one year of service 
discharge.  The first evidence of the veteran's heart disease 
was in 1987, more than 30 years after his service discharge.  
Although the veteran has heart disease, there is no showing 
of this disease in service or within one year of service 
discharge, nor is there evidence that heart disease was the 
result of nerve gas, toxic gas experiments or mustard gas 
exposure in service, and heart disease is not a disease for 
which service connection may be presumed as a result of 
mustard gas exposure.  Therefore, the veteran has failed to 
meet the second and third prongs of the Caluza test and 
service connection for heart disease is not warranted on a 
direct basis, due to nerve gas, mustard gas or other toxic 
gas exposure.  

As to the veteran's breathing problems, the only medical 
evidence of breathing problems occurred many years after 
service.  In 1987, the veteran complained of shortness of 
breath and was thought to have gallbladder disease.  He 
related shortness of breath during a private examination in 
1993, and was provided inhalers for on and off use.  No 
diagnosis of a breathing disorder was made.  Further, a VA 
examination performed that same year specifically stated that 
there were no breathing problems found.  Since there is no 
evidence of a breathing problem in service, after service or 
any medical statement linking a present breathing problem 
with service, nor is there evidence that the veteran has 
breathing problems as the result of nerve gas exposure, toxic 
gas experiments or mustard gas exposure in service, and 
breathing problems are not considered a disease for which 
service connection may be presumed as a result of mustard gas 
exposure, the veteran has not met any of the three prongs set 
out in Caluza and has not established a well-grounded claim 
for breathing problems.  

Furthermore, as to the veteran's claim of service connection 
for leg and back problems, the Board notes that the veteran 
did make complaints in service in 1953 regarding knee 
complaints and lumbar pain.  X-rays were taken of the knees 
and proved negative.  As for the lumbar complaints, these 
were made in connection with a bad cough, but no diagnosis 
was ever provided.  Separation examination proved normal in 
all clinical areas.  After service in 1985, the veteran 
complained during a private examination that he had pain and 
weakness in his legs.  Physical examination at that time 
showed no muscle atrophy or demonstrable leg weakness.  
Moreover, in 1993, the results of the veteran's VA 
examination reflected that the veteran's musculoskeletal 
examination was normal.  The diagnosis indicated that there 
were no leg problems.  There is no evidence of, and the 1993 
VA examination specifically indicates, that there is also no 
eye, nose, skin, sterility or psychiatric disabilities.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  Since no medical evidence has shown 
that the veteran has leg, back, eye, nose, skin or sterility 
disabilities, and there is no evidence of a complete body 
breakdown or a personality change nor are these considered 
disabilities for which service connection can be granted, 
service connection for the aforementioned disabilities on a 
direct basis, as the result of nerve gas exposure, toxic gas 
experiments or mustard gas exposure in service, is not 
warranted.  

In all of the aforementioned disabilities, it has been the 
veteran's testimony alone that has attempted to link the 
claimed disabilities to service or to mustard gas exposure in 
service.  A layperson can provide pertinent medical evidence 
by giving an eyewitness account of visible symptoms.  
However, lay persons cannot provide testimony when an expert 
opinion is required.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  (See also Moray v. Brown, 5 Vet.App. 21 (1993) 
wherein the Court commented that lay assertions of medical 
causation will not suffice initially to establish a well-
grounded claim.)  Since there has been nothing but lay 
assertions for the alleged medical causes for the 
disabilities claimed, the veteran's claims lack plausibility 
and, as such, are not well-grounded.  


ORDER

Service connection for breathing problems, personality 
change, leg problems, complete body breakdown, heart attack, 
back disability, eye disability, nose disability, skin 
disability and sterility is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

